                                   Case 2:19-cv-00168-JAD-DJA Document 28 Filed 08/08/19 Page 1 of 2




                                   PETERS. CHRISTIANSEN, ESQ.
                               1   Nevada Bar No. 5254
                               2   pete@christiansenlaw.com
                                   KENDELEE L. WORKS, ESQ.
                               3   Nevada Bar No. 9611
                                   kworks@christiansenlaw.com
                               4   CHRISTIANSEN LAW OFFICES
                                   810 S. Casino Center Blvd., Suite 104
                               5   Las Vegas, Nevada 89101
                                   Telephone:     (702) 240-7979
                               6   Facsimile:     (866) 412-6992
                                   Attorneys for Defendant Cristiano Rona/do
                               7

                               8                            UNITED STATES DISTRICT COURT
                               9                                       DISTRICT OF NEV ADA
00                            10
~                                    KATHRYN MAYORGA,
u..,.                                                                                Case No. 2:19-cv-00168-JAD-CWH
~ 0
~
~ ~
0 .:::
      -
   :::J
       ~
                       M
                       Q'\
                       Q'\
                       \C
                              11

                              12
                                                          Plaintiff,
                                                                                               RECEIPT OF COPY
  00,....
                 <:)    I
                       :::!          vs.
~ 'Clr<:l'\..,.               13
< ;;,.
~ =
      00 I
    = '='
      -          "Cl '-0
                  !': 00
                                     CRISTIANO RONALDO,
          "'      ;;,. lo<    14
z ~zci'!
~  ~.     ~
                                                          Defendant.
00    uQ ;~ Q'\               15
            t-
Z.5~~
<         16
   = "'0
~ u =..,.
          fl'l          I


E-! . ..:J ~                               The undersigned hereby acknowledges receipt of a copy of the SEALED unredacted
00 oo      S                  17
~ 0        r--
~;;                                version of Defendant Cristiano Ronaldo's Motion to Compel Arbitration and Stay Proceedings

=
u
                              18
                              19
                                   [ECFNo 26].
                                           DATED this       day of August, 2019.
                              20
                                                                               STOVALL & ASSOCIATES
                              21

                              22

                              23                                               Le&     ark  Stovall, Esq.
                                                                               2301 Palomino Lane
                              24                                               Las Vegas, Nevada 89107
                                                                               Attorney for Plaintiff Kathryn Mayorga
                              25
                              26

                              27
                              28
                                  Case 2:19-cv-00168-JAD-DJA Document 28 Filed 08/08/19 Page 2 of 2




                              1                                   CERTIFICATE OF SERVICE

                              2          Pursuant to FRCP 5 and LR-5.1, I certify that I am an employee of CHRISTIANSEN

                              3   LAW OFFICES, and that on this 8th day of August, 2019, I caused the foregoing document

                              4   entitled RECEIPT OF COPY to be filed and served via the Court's CM/ECF electronic filing

                              5   system upon all registered parties and their counsel.

                              6
                              7
                              8
                              9

00                           10
~
u""'                         11
~ 0
~
~
     -
o·"'=-1,0
  =
         ~  12
                       N
                       0'I
                       0'I



:s
                Q       I
  Cl.l-:::l
      ~0-1""'
     "C                      13
<,      Q() I




z i-z,~.
                 c-=1,0
     -          ,:, 1,0
~ ~ eo=Q()                   14
                        ~

~
      r: ~                   15
oou0 ;0'1
z< ·-= >
       t--

         r.fJ
                b.l)
                ~ 0'I
                  t--I       16
         C:     "'0
~
~
     u• ...,J
          C:""'
              ";I
00   Cl.)     g              17
~ 0                    t--
~~                           18
=
u                            19
                             20

                             21
                             22

                             23
                             24
                             25
                             26
                             27
                             28



                                                                                   2
